AO 2451 (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet I



                                     UNITED STATES DISTRICT COURT                                                       EA.sr~t~),!~tcOo
                                                                       . .     f k                                               ,~1/Ncr    UFn
                                                              Eastern Dtstnct O Ar ansas          _                          '      _. ,   ARKANSAS

       UNITED STATES OF AMERICA                                           Judgment in a Criminal Case JAM          2 Q 2019
                          v.                                              (Fora Petty Offense)       B .--ES W~£C{.6,i
                                                                                                       Y - ~ ~ CK, CLER
               KENDRICK MOODY                                             Case No.      4:18-cr-00121 JJV                                             K
                                                                          USM No.       38257-044

                                                                           Latrece Gray
                                                                                                      Defendant's Attorney
THE DEFENDANT:

•   THE DEFENDANT pleaded                  l!1'" guilty   •   nolo contendere to count(s)   1 of the Misdemeanor Information
•   THE DEFENDANT was found guilty on count(s)
The defendant is adjudicated guilty of these offenses:


 Title & Section                Nature of Offense                                                        Offense Ended
18 USC 1791 (a)(2)              Possession of a Prohibited Object in Prison                             12/20/2017




        The defendant is sentenced as provided in pages 2 through                3      of this judgment.
•   THE DEFENDANT was found not guilty on count(s)
•   Count(s) _ _ _ _ _ _ _ _ _ _ _ _                            •   is    •   are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paicf. If ordered
to pay restitution, tfie defendant must notify the court and United States attorney of material clianges in economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 2222                        11/18/2019
                                                                                              Date oflmposition of Judgment
Defendant's Year of Birth:      1972

City and State of Defendant's Residence:                                                              Signature of Judge
Pollock, La
                                                                                                                         U.S. Mag. Judge
                                                                                                 Name and Title ofJudge

                                                                           11/20/2019
                                                                                                             Date
AO 2451 (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 2 -   Imprisonment
                                                                                                      Judgment - Page   2    of   3
DEFENDANT: KENDRICK MOODY
CASE NUMBER: 4:18-cr-00121 JJV

                                                                 IMPRISONMENT


           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Four months of imprisonment to run consecutive to the current sentence from the E/D of Arkansas 4: 18-cr-00120-JJV.




D     The court makes the following recommendations to the Bureau of Prisons:




~ The defendant is remanded to the custody of the United States Marshal.

•    The defendant shall surrender to the United States Marshal for this district:
     •     at                                      •     a.m.        •    p.m.    on
     •     as notified by the United States Marshal.

•    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
     •     before 2 p.m. on
     •     as notified by the United States Marshal.
     •     as notified by the Probation or Pretrial Services Office.


                                                                         RETURN
I have executed this judgment as follows:




     Defendant delivered on                                                              to

at                                                       with a certified copy of this judgment.




                                                                                                   UNITED STATES MARSHAL



                                                                            By
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 2451 (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 4 - Schedule of Pa ments
                                                                                                           Judgment - Page _ _ _ of
DEFENDANT:   KENDRICK MOODY
CASE NUMBER:   4:18-cr-00121 JJV


                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:

A     •     Lump sum payment of$                                   due immediately, balance due

            •    not later than _ _ _ _ _ _ _ _ _ _ , or
            •    in accordance with   C, •   D,      •
                                                    E, or         •              •    F below); or

B     •     Payment to begin immediately (may be combined with               •   C,        •   D, or   •    F below); or

C     •    Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ over a period of
          _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     •    Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
          _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to
           a term of supervision; or

E     •     Payment during the term of probation will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F     r:f Special instructions regarding the payment of criminal monetary penalties:
       Special Assessment fee is waived




Unless the court has exl)ressly ordered otherwisel if this judgment imposes imprisonment, payment of criminal monet~ renalties is
due during the period of imprisonment. All crimmal monetary penalties, except those payments made through the Federa Bureau of
Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




•     Joint and Several

      Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




•     The defendant shall pay the cost of prosecution.

•     The defendant shall pay the following court cost(s):

•     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVtA assessment, (g) penalties, and (9) costs, including cost of prosecution and
court costs.
